Citation Nr: 1439491	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  07-12 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased initial rating for post-traumatic stress disorder in excess of 50 percent disabling.

2.  Entitlement to a total disability rating due to individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to May 1972.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that awarded service connection for PTSD.  The Veteran appeals the initial disability evaluation assigned.

This claim was previously remanded by the Board in March 2012 and again in January 2014.  At the time of the January 2014 remand, it was noted that although the Veteran's representative had apparently withdrawn this appeal in February 2012, the RO performed an action in issuing a supplemental statement of the case in December 2012 that could be construed as continuing the appeal.  See Gonzalez-Morales v Principi 16 Vet App 556 557 (2003) (where there is no indication that the RO closed the appeal for failure to file a timely substantive appeal, and because it appeared to have treated the Veteran's filing as timely, there is no problem, with regard with regard to the timeliness of the filing of the substantive appeal which would deprive the Board of jurisdiction over this case).  The case is now returned to the Board for further consideration.  

The United States Court of Appeals for Veterans Claims (Court) has held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As an increased rating claim is on appeal and the evidence now suggests the service connected disabilities have caused the Veteran to be currently unemployed, the issue is included as set forth on the title page. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's service-connected PTSD is shown to result in generally moderate disability due to symptoms such as with sleep issues, avoidant behaviors with social isolation, and problems with memory and concentration.  Such symptoms cause occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.


CONCLUSION OF LAW

The criteria in excess of an initial 50 percent evaluation for service-connected PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties To Notify And To Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law). 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Through a September 2003 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claim.  Thereafter, the Veteran was afforded the opportunity to respond. In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via a March 2006 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim that is the subject of this decision, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the September 2003 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled." Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the September 2003 notice letter. 

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a) , 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA
Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records have been obtained and considered.  The appellant has not identified any additional, outstanding records necessary to decide this pending appeal.  

Additionally, the Veteran was afforded a VA examination in April 2014 in order to adjudicate this claim.  In this regard, the Board finds that the proffered opinions regarding the severity of his psychiatric disability were based on an interview with the Veteran, a review of the record, and a full examination.  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to decide the claim for an increased rating for the period from initial entitlement.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Analysis

VA determines disability evaluations by applying a schedule of ratings, which represents for each disability an average impairment of earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities. See 38 C.F.R. Part 4 (2013).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. See 38 C.F.R. § 4.3 (2013). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Additionally, factual findings may show distinct time periods when the service-connected disability exhibited symptoms that would warrant different ratings for different periods of time; in such a case, so-called "staged" ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

In the instant case, the Veteran's depressive disorder is rated as 50 percent disabling under Diagnostic Code 9411 of the pertinent regulation.  See 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2013).  The relevant criteria are as follows: 

A 50 percent rating is appropriate for: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing effective work and social relationships. 

A 70 percent rating is appropriate for: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is appropriate for: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name. 

See 38 C.F.R. § 4.130 , Diagnostic Code 9434 (2013). 

When evaluating a mental disorder, the rating agency must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but it cannot assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013). 

The Board notes that the specified factors for each incremental rating are examples rather than requirements for a particular rating, and the Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating scheme.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) assigned to the Veteran, which is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when evaluating the appropriate disability rating for the veteran.  See VAOPGCPREC 10-95. Descriptions of the relevant GAF ranges are as follows: 

A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

DSM-IV, pp. 46-47.  See 38 C.F.R. § 4.130 (2013) (incorporating by reference the provisions of the DSM-IV for rating purposes.) 

The Board now turns to an evaluation of the relevant medical evidence in the Veteran's case.

VA treatment records reflect that in October 2002, the Veteran was seen for complaints of depression and back pain with no homicidal or suicidal ideations.  Review of systems revealed he was psychologically appropriate and he was diagnosed with depression.  The depression screen was positive in October 2002, and it was also noted that he would soon be losing his job and he was concerned about this.  A November 2002 mental health treatment note revealed he presented with long standing complaints of depression, described as "dark periods".  He worked in his wife's shop and in a factory, and also participated in treating his disabled daughter.  He reported being withdrawn from others and having difficulty sleeping.  He indicated he had never been on antidepressants or similar medication.  He had a history of using marijuana and ephedrines.  Mental status examination revealed he was pleasant, casually dressed, with an unkempt appearance but good hygiene.  His affect and mood were mildly depressed and he was alert and oriented times 3.  Memory and cognitions were intact and there was no evidence of a thought disorder.  He was assessed with depression and was prescribed Zoloft which he refused to take due to being leery of psychiatric medications.  

An October 2003 Agent Orange examination revealed the Veteran to report having problems with depression ever since Vietnam.  He was noted to be unemployed due to the factory he worked at closing 2 years ago.  He was noted to have a history of substance use of alcohol and marijuana, and rarely used alcohol, perhaps up to 2 drinks a month.  He was married to his wife for 30 years and they had 2 children with special needs.  Mental status examination revealed him to be well groomed, in no acute distress, alert and well oriented.  He was cooperative and appropriate in conversation.  The diagnosis continued to be depression.  

The report of an October 2003 VA examination determined that no psychiatric disorder, including PTSD should be diagnosed.  This examination did note subjective complaints of feeling depressed much of his life with no specific cause for this feeling.  He had a significant stress of raising a seriously disabled child.  He expressed worries about his future being age 51 and in what some people consider the unemployable age range.  His wife and he operated a sewing business and he worked 25 years at an asphalt company that was recently sold and moved out of state.  He was a quality inspector the past 15 years but had been on strike since March and is now eligible for unemployment benefits.  He was noted to have quit drinking and using drugs (cocaine, marijuana and amphetamines) and has been sober 5 years, with a previous history of formerly associated with a group of acquaintances and friends who used drugs.  He had a few episodes in which he experienced some non-specific hallucinations such as voices and visions during drug use, but none in recent years since he quit using cold turkey.  

Mental status exam revealed he was alert oriented to time place and person with relevant coherent speech that was of normal rate volume and amount.   Eye contact hygiene and grooming were appropriate.  No abnormal postural or psychomotor movements were noted.  Affect was stable.  Judgment, reasoning insight and impulse controls were intact.   He denied any suicidal or homicidal urges and does not appear dangerous to himself or others.  Intellectual and memory functioning were in the average range.  Appetite and sleep were adequate.  He was able to perform all the activities of daily independent living and was able to engage in vocational social and recreational activities.  There were no complaints of anxiety or panic but he stated his mood is somewhat depressed and angry at times.  He was able to manage his own funds.

In August 2004, the Veteran self-referred to a private psychologist for evaluation due to persistent symptoms experienced after his tour of duty in Vietnam.  He reports enduring changes in cognitive, emotional, and behavioral functioning subsequent to his tour of duty in the Vietnam War.  He identified social withdrawal, recurrent nightmares, hypervigilance, persistent depressive symptoms punctuated by "dark periods" and suicidal ideation without intent. He also reports that after his discharge he was a polysubstance abuser in. excess of twenty years  primarily cocaine and marijuana.  On mental status evaluation the psychologist noted the Veteran was familiar with him due to treating a family member of the Veteran.  He was noted to be comfortable with this examiner which was deemed instrumental in the completion of this assessment, and was atypical based on his reported history.  He was noted to be dressed casually with good hygiene.  He exhibited no abnormalities of speech or motor skills.  Recent and remote memory presented as intact. His mood was reported to be mild to moderately depressed and affect was somewhat blunted, consistent with reported mood.  There was no historical evidence or current presentation indicative of hallucinations delusions or thought disorder.

A history of his combat stressors was obtained and a battery of psychological tests was  administered.  Regarding symptoms he described intrusive memories of his combat experiences mostly in dreams but occasionally would recall those events when awake.  He  currently experienced these approximately once a month but was more frequent in the past.  When this occurs he sometimes finds it necessary to stop what he is does as he becomes distracted.   He believed he is more efficient at managing the distress now e-past. -Since the baton of the war in Iraq he reported repeated instances where the reports from the war have produced distress.   However his interest and concern for the troops in combat have allowed him to tolerate this better than expected.   The most intense and intrusive memories are experienced as recurrent nightmares.  He woke up once or twice a month he states he wakes in the might in a cold sweat, very aroused physically and emotionally and  was unable to go back to sleep.  The frequency of the dreams has diminished through the years,  

Although the Veteran believed he did not actively engage in avoidance behaviors specific to stimuli associated with his combat experiences he confirmed  avoidant patterns, specifically extreme social isolation and an extended period of heavy drug abuse for many years after his discharge.  This involved using marijuana and cocaine on a daily basis, as well involvement in the drug trade in the past.   He discontinued the use of these drugs and has not engaged in substance abuse for approximately eight years.  His pattern of social isolation that began after his discharge has not varied significantly, and was coupled with a severe loss of interest in most activities particularly those that require contact with other people.  He reported that with the exception of his monthly meeting at the American Legion he has no other social contact outside of work.  He described persistent severe feelings of detachment from most people with the exception of his wife, although he noted even she described him as often unresponsive and remote.  He also reported a sense of lost expectations suggestive of an early death.  He felt that this feeling is somewhat influenced by current situational factors and in general he is more at peace with this than in the past.  He reported significant disruptions in his sleep pattern and indicated that he will wake prematurely usually after 4 to 5 hours of sleep but sometimes less, mostly every night.  He indicated being  unable to return to sleep despite feeling fatigued.  

A second complaint involved the reduction in his ability to concentrate that was most evident at work.  He dealt with this primarily by avoiding those jobs that require consistent or intense concentration.   In situations where concentration is necessary he was able to manage with increased effort.  He  endorsed  hypervigilance and startle response.  The hypervigilance manifested  as frequently and repeatedly looking out of the windows and doors of his home and walking around his property.  He described feeling very uncomfortable in crowds and consequently avoided virtually all situations and locations where crowds might be present.  He reported startling if his wife walked up behind him when he was working on a machine in their sewing business, and it would take more than an hour to calm down.  Consequently he has instructed her to approach from the front if she needs his attention.  

The Veteran considered the impact of these symptoms on his social functioning as extreme.  His discomfort in social situations limited his social interaction to a monthly American Legion meeting.  He spent no time with friends and considered his wife to be the only individual with whom he felt comfortable but even this relationship was negatively influenced.  The examiner again noted that this interview probably would not have occurred m the absence of the prior extensive contact between this psychologist and the Veteran.  Regarding symptom impact upon vocational pursuits the Veteran recognizes that these symptoms have muted his opportunities.  His discomfort with social contact restricted his choices dramatically  In the years just after his discharge he notes that he would experience increasing discomfort in jobs that were initially tolerable.  Consequently he developed a pattern of repeatedly quitting those jobs.  Although able to main stable employment throughout his life, the opportunities for advancement were limited due to his symptoms.  The discomfort with and consequent lack of interest m social relationships has impacted upon his functioning across multiple settings Regarding vocational pursuits this pattern of social isolation has profoundly limited what he would identify as acceptable choices.   

The August 2004 evaluation summarized the Veteran as reporting a post service history of significant disruption in cognitive, emotional and behavioral functioning.   Although he reported that  the seventy and frequency of some symptoms have diminished over time, they continued to negatively impact his daily functioning.   The Axis I diagnosis was PTSD and his GAF was 45.  

In May 2005 he was seen in primary care  for back and multiple joint pain, with anxiety also diagnosed but he refused any medication besides Valium which the doctor refused to prescribe.  PTSD screen was also positive and depression screen was "abnormal."  However he was not interested in referral to mental health.  

Psychiatric symptoms continued to be noted in records from 2006.  In May 2006, he was noted to have some anxiety since a heart attack in March 2006, with the symptoms resolved by Lorazepam.  Also he had a positive depression screen, however he was not deemed a suicide risk and his depression screen was likewise negative.  PTSD screen was also negative at this time.  Mental status examination was unremarkable, with no homicidal or suicidal ideations and he denied any Vietnam related symptoms.  Socially and occupationally he worked as a janitor and was married, with a sewing business.  

An August 2006 VA psychiatry consult noted the Veteran's reports that he has been depressed since 1972, when he was in Vietnam.  He indicated that he sought treatment at a VA facility in Danville Virginia, but he refused the medications prescribed and the provider didn't want to see him after 3 visits.  He indicated that the focus was more on his childhood rather than his PTSD.  He complained that he didn't want to go to work.  He worked as a janitor and had to deal with a lot of kids.  He indicated he was okay as long as he took the Lorazepam I'm ok."  He noted that he was still recuperating from a heart attack back in March 2005.  He said that he has never gotten to see a counselor or been referred to a PTSD group.  He admitted that he uses alcohol and marijuana regularly, and also smoked cigarettes.  He stated that his wife makes him walk 2 miles a day and he tried to monitor his diet.  He reported that he has gone to a private medical facility that treated his daughter and talks to the psychiatrist there who has been doing some individual therapy with him.  Occupationally he worked as a janitor for Eastern for the last 2 years, and prior to that worked for a factory until it closed.  He didn't have many hobbies but he did sew and runs a machine that does embroidery.  He did not have close friends. 

Mental status examination revealed he arrived early, was dressed casually and stated that he had to miss work to come to the appointment.  His speech was clear, coherent and goal directed.  He reported that his short term memory is impaired, and he has problems remembering certain things from his past.  His concentration was also impaired.  He describes his mood as depressed and anxious. He also reported having irritability.  His affect was restricted.  His eye contact is fair. He denied any suicidal thoughts or previous attempts.  He denies any homicidal thoughts.  However he admitted to feelings of paranoia particularly centered around his belief that the government watches you all the time.  He also discussed that there is a haunted dormitory where he works, with a ghost in it and reported phenomenon like the lights flash off and hearing a piano playing on an empty floor.  He admitted to having flashbacks of Vietnam, thinks he sees people, and hears car doors slam.  He reported sleep disturbance, with nightmares about being back in the Army and he averaged 3-4 hours' sleep, in addition to difficulty with initial insomnia and being unable to return to sleep if awakened.  He stated that the Lorazepam and marijuana help him sleep.  He has been taking the Prozac for several months and states that it causes some side effects, plus he didn't  feel it has helped him much.  He wanted to stay on the Lorazepam because it helped him with anxiety.  He was interested in counseling if it can coincide with his days off, and would be willing to take another  antidepressant once he is off some of the other medications for his heart which he stated will be in another month.  He reiterated with nurse that his main concern is staying on the Lorazepam.  The medical provider warned him of the addiction potential of Lorazepam and his usage of cannabis and alcohol which he did not want to quit using.  The Axis I diagnosis was PTSD, cannabis dependence, and alcohol dependence, rule out (R/O) Depressive disorder  AXIS II diagnosis was deferred.  His AXIS V - GAF was- 60.  Further follow-up in September 2006 by behavioral mental health indicated that he was advised that Lorazepam was not recommended in light of his current alcohol and marijuana use, which he did not view as a problem.

A supplemental report was made in June 2007 by the private psychologist who had evaluated the Veteran in August 2004.  The findings from the earlier report were reiterated, and current complaints were primarily concern about increased problems with memory.  A clinical interview was undertaken.  Mental status examination revealed him to be dressed casually but appropriately with good hygiene.  He exhibited no gross motor or fine deficits associated.  Speech was fluid, coherent, logical, and relevant to topic.  No gross deficits in recent or remote memory were evident in the interview.  His mood is reported to be mild to moderately depressed and affect is somewhat blunted, consistent with the reported mood.   There is no historical evidence or current presentation indicative of hallucinations delusions, or thought disorder.   The examiner noted that the Veteran reported persistent avoidance of social situations and interaction with people outside of work settings.   He noted that this continues to disrupt his ability to establish relationships.   He described enduring sleep disturbance that he speculates contributes to his overall stress level.  Depressive symptoms described as mild to moderate were consistent with initial report.  

His current concern was evidence of deterioration in memory function.  He states the primary issues appear to be associated with short term memory, with these problems most often in work settings.  He reported difficulty recalling details of his job orders if there are multiple work orders and would rely upon his coworkers to remember the instructions.  However this was problematic on jobs when coworkers were not available.  His memory problems also caused issues with his work at the family business the sewing shop, and he often had to rely on visual cues to work at the shop.  His memory was significantly less efficient than in prior years.   He notes that other areas of memory are also less efficient, such as name recall and some issues of long term retrieval however those issues are not of great concern at this time.  The psychologist then discussed how memory problems were associated with PTSD, citing various examples of research and concluded that the Veteran's report of memory deterioration is consistent with functional deficits evidenced in multiple population diagnosed with PTSD.  

VA primary care records from June 2007 noted that he was changing providers and wanted a note confirming treatment for PTSD.  Mental status examination was again unremarkable as he was alert, pleasant, and cooperative and continued to deny suicidal or homicidal ideations.  He also denied feeling depressed.  The psychiatric assessment was limited to anxiety.  However a July 2007 clinical nursing interview revealed a positive depression screen.  

VA records from January 2008 revealed that he was still using Lorazepam for PTSD and needed this medication.  He refused a consult to behavioral medicine claiming they were of no help.  He denied suicidal and homicidal ideations and also denied felling depressed.  He was assessed with anxiety.  A July 2008 clinic note indicated his depression screen was positive, but he denied having suicidal ideations.  Mental status examination continued to be unremarkable.  Likewise primary care notes from April 2009 revealed he was not a suicide risk, and he was noted to have refused psychiatric treatment at this time.   He had no psychiatric complaints but was assessed with anxiety.  Mental status examination continued to be unremarkable.  Primary care records from 2009 revealed the Veteran to have positive depression screen, positive alcohol screen and positive PTSD screen as reported in October 2009.  He also still had nightmares.

Records from 2010 revealed that in May 2010 the Veteran was a negative suicide risk, but he was to be evaluated by mental health.  He didn't want to see anyone to treat his PTSD, but only wanted Lorazepam for his PTSD.  His PTSD screen was positive but was not a suicide risk.  Mental status examination was notable for him exhibiting a flat affect.  He requested a PTSD consult be cancelled after it was placed.  Both PTSD screen and depression screen were positive again in October 2010.  He continued to be negative for suicide risk, and also denied having hallucinations.  He refused further intervention with a mental health professional, stating that he was tired of telling his life story to different medical providers.  

Records from 2011 through 2012 focused on other medical problems, with a negative PTSD screen shown in April 2011, and in December 2011 along with a negative depression screen.  Likewise a December 2013 primary care note indicated a negative depression screen.  

The report of an April 2014 VA examination included review of the claims file and examination of the Veteran, with a diagnosis of PTSD given.  His relevant social, marital and family history was as follows:  He saw his mother annually.  His father was deceased.  He has been married 40 years to his wife and had a good relationship most of the time.  He took care of their pet dogs.  He visited his adult daughter who lives out of state about twice a year.  He and his wife also had an adult daughter with severe disabilities who lived with them and they were committed to caring for her as long as they can.  The responsibility was stressful but he said she has a good relationship with her.  They went on vacations but she had problems adapting.  He indicated that he drinks, smokes pot and takes Lorazepam to cope.  He was independent in activities of daily living and drove without difficulty related to PTSD.  He preferred not to shop, but did go out to eat.  He liked to garden.  He watched about 1-2 hours of TV per day, reads the paper and listened to music.  He enjoyed cooking and did the mowing.  He said his wife handles the finances.  When asked how his experiences in the military have impacted his social functioning, he responded that he was socially withdrawn and preferred to avoid socializing.  Considerable impairment in social functioning was evident during the interview secondary to symptoms associated with PTSD.  There did not appear to be any significant change in the veteran's level of social functioning as compared to the time of his last C&P exam.  

His wife and he still operated a sewing business out of his own store for 20 years, he spent about 10 hours per week doing the maintenance on the machines.  He worked 25 years at a company which made asphalt pavers that was bought by another corporation and moved the business out of state so he was laid off.  He was also a quality inspector for 15 years.  Currently he was working full-time at a university for almost 10 years.  He liked working alone.  He got along well with his one coworker and his boss, with no disciplinary problems.  He planned to retire in September of this year.  He stated, "I can't stand the kids.  They are very messy."  When asked how his experiences in the military have impacted his occupational functioning, he responded that he feels irritable on the job.  He has difficulty coping with the "students who tear up the dormitory" so he's decided to retire.

Considerable impairment in occupational functioning was evident during the interview secondary to symptoms associated with PTSD.  There did not appear to be any significant change in the veteran's level of occupational functioning as compared to the time of his last C&P exam.  His relevant mental health history, to include prescribed medications and family mental health was noted to include no VA mental health progress notes since 2003.  At that time he refused counseling and was not in any counseling at present.  He was on Lorazepam for anxiety prescribed by his primary care doctor. He said the medication calms him down.  No side effects were reported.  The Veteran was psychiatrically hospitalized in 1972 at the Indy VA for three weeks but no records are available for review.  He was treated for opioid detox.  The medical records indicate he has been seen twice for outpatient visits to mental health practitioners in 2002 at the VA hospital in Danville where he was diagnosed with Depression, not otherwise specified.  The last visit indicates no follow-up treatment was requested or recommended.  Following a review of the records showing treatment for his psychiatric disorder, a mental status examination was conducted.   He was alert and fully oriented.  Grooming and hygiene were adequate.  Eye contact was fair. He was polite and cooperative and appeared to be a reliable informant. There was no evidence of serious cognitive deficits.  Attention and concentration were adequate.  Serial 7's were adequate.  Speech was of normal tone, rate and rhythm. Thought content was rational, relevant, coherent and goal-directed. No delusional themes were elicited.  No evidence of psychosis.  Mood was dysphoric. No inappropriate or violent behavior was reported.  Affect was constricted.  He denied suicidal or homicidal ideations and did not appear to be a danger to self or others at this time.  There was no history of suicidal behavior.  His sleep was reduced, 4-5 hours per night. Nightmares were about twice per month reportedly.  He had intrusive thoughts about the war almost daily based on self-report.  His appetite was good.  Insight, judgment and impulse controls were intact. 

The April 2014 examiner further found the Veteran to fully meet the DSM-IV and DSM-V diagnostic criteria for PTSD, with the PTSD symptoms found to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  This disturbance was not attributable to the physiological effects of a substance (e.g., medication, alcohol) or another medical condition.  His PTSD symptoms of reenactment, avoidance, negative alterations in cognition/mood and hyperarousal) resulted in considerable impairment in social and occupational functioning.  His current GAF based on DSM-IV criteria was 60.

Having reviewed the evidence, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's PTSD from initial entitlement.  The Board notes that the Veteran's treatment history indicates that in addition to his service connected PTSD, the records have included diagnoses of anxiety and depression.   It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's service connected PTSD and any non-service connected psychiatric disorders.  Further, no mental health professional has conclusively distinguished between said symptomatology.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.

Although his symptoms, including problems with sleep issues, avoidant behaviors with social isolation, and problems with memory and concentration, are noted to result in occupational and social impairment with reduced reliability and productivity, his disability is not shown to be more than 50 percent disabling at any time during this appeal.  Throughout his appeal, his mental status examination was generally unremarkable for evidence of a serious thought disorder, and he was noted to generally maintain appropriate hygiene and behaviors.  At no time did he ever exhibit any evidence of suicidal thought or plan.  Socially, he was noted to be in a stable long term marriage and had positive contact with his family members, plus was able to assist with caring for his disabled daughter.  He was noted to go on vacations, and while only socializing infrequently with fellow American Legion members, he did have some social interactions outside the family.  Occupationally, he was noted to have some issues resulting from his increasing dislike of interaction with students at his janitorial job, he has been shown to have full time employment throughout the pendency of this appeal and apparently has only recently retired from this position.  Additionally he is shown to have participated in helping maintain a family run sewing business with his wife.  

The Board acknowledges that the Veteran GAF scores have ranged between a low of 45 shown in August 2004 to 60 shown in August 2006 and in the April 2014 VA examination.  

The score of 60 reflects that the Veteran suffers from more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Overall his symptoms are consistent with a 50 percent rating under the General Rating for mental disorders.  

Although the GAF score of 45 shown in 2004 reflects serious symptoms, an overview of his overall psychiatric symptoms and mental status findings discussed at length above, tend to fall within the moderate range.  Generally the GAF scores of 60 which represent moderate symptoms, appear to be the most representative scores of the Veteran's condition.  

In sum, his overall psychiatric disability is not shown to be more than 50 percent disabling at any time during this appeal from initial entitlement.  Accordingly the preponderance of the evidence is against an initial rating in excess of a 50 percent rating for the service connected PTSD.    

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the Board finds that the rating criteria used to evaluate the Veteran's PTSD reasonably describes his disability level and symptomatology and he has not argued to the contrary.  There is no indication that the Veteran's disability picture is so exceptional or unusual to render the schedular criteria inadequate.  Consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate. For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial rating in excess of 50 percent disabling for PTSD is denied.  


REMAND

The Court has held that entitlement to a TDIU is an element of initial ratings.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In the most recent brief dated in August 2014, the Veteran's representative has alleged that this matter should be remanded to address a claim for TDIU that is part and parcel of the increased rating claim.  The representative has alleged that the Veteran's PTSD symptoms forced him to retire from his janitorial position and that he had been unemployed since.  While the most recent VA examination of April 2014 indicated he was still working as a janitor, it also indicated that he was planning to retire and that he reported being no longer able to cope with interactions with the students where he worked.  Given this and the fact that the Veteran now is apparently not working, the issue of TDIU is raised as part of the increased rating claim and is included as part of the appeal.  Rice; Roberson, supra.

The Veteran is presumed to be seeking the highest rating possible, and there is evidence of a medical disability.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and the issue is properly before the Board as part of the appeal for increased rating for his PTSD.  

The Veteran's percentage rating which is a combined 80 percent currently meets the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013).  However, given that he has only apparently very recently retired from his position as janitor, further development of this matter is necessary.  

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work. Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In light of such, the Board finds that a TDIU examination should be scheduled to determine the effects of his service connected disabilities on his ability to obtain and maintain substantial gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.  

2.  Arrange for the Veteran claims file, including any relevant records in Virtual VA, and a copy of this remand to be reviewed by the VA examiner who previously examined the Veteran in November 2011. If the prior November 2011 VA examiner is unavailable, then forward the request to an appropriate VA examiner.  
The VA examiner should opine as to whether the Veteran's service-connected disabilities (PTSD, Coronary Artery Disease status post myocardial infarction with stenting, hypertension, and erectile dysfunction) in combination render him incapable of substantially gainful employment for which his education and occupational experience would qualify him.  

A complete rationale for all opinions must be provided.  

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


